Citation Nr: 0738090	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-09 279	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50% for a 
post-traumatic stress disorder (PTSD) prior to March 2003.

2.  Entitlement to a rating in excess of 70% for PTSD since 
March 2003.

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 2002 rating action that 
granted service connection for PTSD and assigned an initial 
10% rating therefor.  By rating action of March 2003, the RO 
granted an initial 50% rating for PTSD.  By rating action of 
May 2003, the RO granted a 70% rating for PTSD from March 
2003; the matters of an initial rating in excess of 50% prior 
to March 2003 and a rating in excess of 70% since March 2003 
remain for appellate consideration.  

By rating action of February 2004, the Board remanded this 
case to the RO for further development of the evidence and 
for due process development. 

This appeal also arises from a May 2005 rating action that 
granted service connection for GERD and assigned an initial 
noncompensable rating therefor.

Because the appeal involves requests for higher ratings 
assigned following the initial grants of service connection, 
the Board has characterized them in light of the distinction 
noted by the U.S. Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
   

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Prior to March 2003, the veteran's PTSD was manifested by 
such symptoms as anxiety, depression, sleep problems, and 
disturbances of motivation and mood, which symptoms reflected 
no more than occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships.

3.  Since March 2003, the veteran's PTSD has been manifested 
by no more than occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and problems establishing and maintaining effective 
relationships, but it is not productive of total occupational 
and social impairment.

4.  The veteran's GERD is manifested by no more than 
occasional complaints of heartburn and belching, with 
generally minimal symptomatology that does not interfere with 
his daily activities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50% for 
PTSD prior to March 2003 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for a rating in excess of 70% for PTSD since 
March 2003 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for an initial compensable rating for GERD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.31, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

March 2004, April 2005, and March 2006 post-rating RO letters 
informed the veteran and his representative of the VA's 
responsibilities to notify and assist him in his various 
claims, and to advise the RO as to whether there was medical 
evidence showing treatment for the disabilities at issue, and 
also provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that the 
disability had worsened).  Thereafter, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Those RO letters also notified the veteran that the VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letters 
further specified what records the VA had received; what 
records the VA was responsible for obtaining, to include 
Federal records; and the type of records that the VA would 
make reasonable efforts to get, and requested the veteran to 
furnish any evidence that he had that pertained to his 
claims.  The Board thus finds that those 2004, 2005, and 2006 
letters cumulatively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi,   16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and  (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to this claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the November 2002 and May 2005 rating actions on 
appeal.  However, the Board finds that, in this appeal, the 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the March 2004, 
April 2005, and March 2006 RO notice letters, the RO gave the 
veteran further opportunities to furnish information and/or 
evidence pertinent to the claims before it readjudicated them 
on the basis of all the evidence of record in June 2005, May 
2006, and March and April 2007 (as reflected in the 
Supplemental Statements of the Case) (SSOCs).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2003 and 
August 2005 Statements of the Case, and that this suffices 
for Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of March 2006.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining available 
post-service VA and private medical records through 2007.  In 
March and October 2002, April and September 2003, and June 
2004, the veteran was afforded comprehensive VA examinations 
in connection with his claims, and numerous medical records 
document regular follow-up evaluations of his disabilities 
through 2007; all of these reports are of record and have 
been considered in adjudicating these claims.  A copy of the 
August 2003 Social Security Administration (SSA) decision 
awarding the veteran disability benefits, together with 
medical records underlying that determination, have been 
associated with the claims folder.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record thus also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

A.  Ratings in Excess of 50% and 70% for PTSD

The veteran's PTSD was initially rated as 50% disabling prior 
to March 2003, and has been rated 70% disabling since March 
2003 under the provisions of 38 C.F.R.    § 4.130,  DC 9411.  
Under that DC, a 50% rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD was not 
more than 50% disabling at any time since the initial grant 
of service connection prior to March 2003.  The medical 
evidence of record documents that the PTSD was manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depression, anxiety, sleep problems, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

On April 1998 examination by G. W., M.D., the veteran was 
noted to be employed by a state highway department.

In May 1998, a Vet Center readjustment counselor noted that 
the veteran was uncomfortable in crowds of people, and had 
trouble expressing his feelings, becoming emotionally close 
to people, and concentrating on tasks.

In December 1999, Dr. G. W. noted that the veteran was 
employed as a highway maintenance worker.

On March 2002 VA psychiatric examination, the veteran 
complained of sleep disturbance and problems with his temper 
and with socializing, withdrawing from crowds and social 
gatherings.  He denied suicidal attempts.  The examiner 
assessed his psychosocial functional status to be good in 
areas of employment and responsibility for self-care, and 
poor in family functioning and social and interpersonal 
relationships with others.  Current mental status examination 
showed good hygiene and grooming, adequate interaction, 
logical communication, and clear and coherent speech, without 
any indication of abnormal thought process.  Memory and 
recall were good, and attention and concentration were 
adequate.  Intelligence was average, and insight and judgment 
were intact.  There was no impaired impulse control, the 
veteran was cooperative, and he denied abnormal thoughts, 
such as hallucinations or delusions.  The assessment was that 
the veteran had some behavioral symptoms, but was cognitively 
normal, with social symptoms consisting of withdrawal from 
people and leading a solitary lifestyle.  Affectively, there 
was mild depression and anxiety on and off, without any 
somatic symptoms, and he complained of dreams and nightmares 
of his Vietnam combat experiences.  The diagnoses were 
prolonged, mild to moderate PTSD; mild to moderate episodic, 
chronic anxiety disorder; and episodic alcohol abuse.  

A Global Assessment of Functioning (GAF) score of 75 was 
assigned currently, with 80 assigned for the past year, based 
on the presence of mild symptoms with some difficulty in 
social and interpersonal relationships, but generally 
functioning well.  The examiner noted that the veteran's 
employment history was fairly good, with maintenance of long 
tenure in his current occupation as a welder and maintenance 
man with a state department of roads since 1990.  He seemed 
to have stabilized in his occupational functioning, with 
adequate continuance of employment and without any influence 
from his PTSD.  His family role functioning was quite 
compromised.  He chose to be withdrawn and isolative, and 
limited his social activities with some friends, belonging to 
an archery club, but the examiner noted only minimal and 
isolated social situations that seemed to be affected by 
PTSD.  The examiner concluded that the veteran had adjusted 
fully and well to civilian life, and that the PTSD played 
only a remote part in the disturbances or difficulties that 
he had in relation to his social and interpersonal 
relationships.  

On June 2002 VA outpatient evaluation, the veteran was noted 
to have anxiety and depression, but no suicidal thoughts.  On 
current examination, he was oriented in    3 spheres, and 
mood, judgment, and affect were normal.  

July 2002 Good Samaritan Hospital records noted that the 
veteran continued to exercise daily, including with weights.  
He kept relatively busy on a daily basis and did many outdoor 
activities that he enjoyed.  On examination, he was alert, 
cooperative, pleasant, and oriented in 3 spheres.

On August 2002 VA outpatient psychiatric evaluation, the 
veteran was noted to be employed for a state department of 
roads, where he did welding, drove trucks, and operated heavy 
equipment.  He enjoyed bow hunting and fishing, and was 
recently elected a commander of a local veterans service 
organization.  On mental status examination, the veteran was 
very verbal, and mood was euthymic, not labile or 
inappropriate.  Thoughts were rational and goal-directed, and 
he was fully oriented and well informed.  He denied 
hallucinations and homicidal or suicidal ideations.  The 
assessments were mixed-type adjustment disorder related to 
recent knee surgery, rule out PTSD, and intermittent alcohol 
abuse, and a GAF score of 65 was assigned.
  
On September 2002 VA outpatient psychiatric evaluation, the 
veteran was noted to have been employed for 13 years by a 
state department of roads, and was currently a senior 
maintenance man, trained in all machinery and either working 
on the mechanics or driving them.  On mental status 
examination, the veteran was oriented in 3 spheres.  Thoughts 
were appropriate, but affect was depressed.  Mood was 
euthymic.  Judgment was unreliable due to alcoholic behavior.  
Eye contact was good, and the veteran was pleasant and 
cooperative.  He denied suicidal and homicidal thoughts.  
Insight was fair.  His social activities were limited to 
local veterans service organization clubs, and he had only a 
few friends, none of them really close.  Ego resources were 
impaired.  The diagnoses were chronic PTSD and intermittent 
alcohol abuse, and a GAF score of 60 was assigned.

On October 2002 VA psychiatric examination, the veteran 
reported that his exposure to traumatic stressors had been 
minimal, and that he had been able to function and adjust to 
his environment without any difficulty with his 
responsibility of self-care, and with adequate interpersonal 
relationships.  He was currently not working due to a recent 
total left knee replacement.  He complained of sleep problems 
due to nightmares of his combat experiences.  Current mental 
status examination showed appropriate dress and grooming.  
Interaction was quite distant although cooperative, and he 
denied any abnormal thought process, delusions, 
hallucinations, abnormal impulses, or suicidal or homicidal 
thoughts.  He was oriented in 4 spheres, and memory was 
adequate.  He was clear and coherent, with average 
intelligence.  Affect was quite sad, with indications of a 
depressive process and anxiety on and off.  He admitted to 
sleep impairment, mood disturbance, and substance abuse.  The 
diagnoses were prolonged, mild to moderate PTSD; mild to 
moderate episodic, chronic anxiety disorder; and continuous, 
chronic alcohol abuse and dependence.  A current GAF score of 
60 was assigned, with 80 assigned for the past year.  The 
left knee replacement was noted to be responsible for 
prohibiting the veteran from appropriate ambulation and 
engaging in social activities, and additional stress from 
this made him more anxious and depressed.  He also had few 
friends, and at times was withdrawn and isolative from the 
public.  His alcoholism added to his social and occupational 
impairment, and the examiner opined that it had no link to 
his Vietnam service, as it had pre-existed military service.  

On November 2002 VA outpatient evaluation, the veteran 
reported sleep problems but feeling better.  He attributed 
his mood to work-related stress, and was still not working 
due to knee surgery.  He reported having been asked to teach 
archery to classes of schoolchildren, a sport at which he 
excelled.  A GAF score of 60 was assigned.  

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms prior to March 2003 were indicative of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as anxiety, depression, 
sleep problems, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, thus meeting the criteria for no more 
than an initial 50% rating.  However, the Board finds that 
the symptoms associated with the veteran's PTSD simply did 
not meet the criteria for at least the next higher 70% rating 
prior to March 2003, that is, occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
With regard to employment, the Board notes that the veteran's 
impairment in that regard during this period was primarily 
due to his knee surgery.

The Board also notes that, prior to March 2003, the veteran 
had been assigned GAF scores ranging from 60 to 80, as 
reflected in VA clinic records and examination reports.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).  GAF scores between 61 and 70 are indicative of 
some mild symptoms (e.g., a depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but indicate that the subject generally 
functions well, and has some meaningful interpersonal 
relationships.  GAF scores between 71 and 80 are indicative 
of symptoms, if present, that are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument), or no more than slight 
impairment in social, occupational, or school environment 
(e.g., temporarily falling behind in schoolwork).
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record prior to March 
2003 fails to show that the veteran's PTSD symptoms included 
a flat affect, circumstantial speech, occasional panic 
attacks, conflicts with peers or co-workers, truancy, theft 
within the household, difficulty concentrating, or 
temporarily falling behind in work.

The Board also finds that the veteran's PTSD is not more than 
70% disabling since March 2003, as the medical evidence of 
record documents that it is not productive of total 
occupational and social impairment required for a 100% 
rating.   

March 2003 VA outpatient psychiatric evaluation noted 
exacerbation of the veteran's PTSD symptoms following 
worsening of his physical condition due to complications from 
his knee surgery.  The veteran's mood was noted to be down, 
and his affect flat, and he showed much stress.  A GAF score 
of 51 was assigned.  When seen again in mid-April, he 
reported a recent suicidal thought, and recurrent and 
intrusive recollections of his wartime experiences once or 
twice a week.

On late April 2003 VA psychiatric examination, the veteran 
reported more intrusive recollections of his wartime 
experiences, but decreased anger since he had not been able 
to work daily.  He last worked in July 2002, when he was 
injured on the job with a state department of roads, and 
stated that he would like to return to work.  Pain medication 
had helped decrease his nightmares.  He attributed his 
distancing himself from people to his knee injury, which had 
significantly immobilized him.  He no longer had suicidal 
thoughts, and his sleep had stabilized with medication.  He 
was able to concentrate and performed his work as an officer 
for 2 veterans service organizations from home, handling a 
considerable amount of mail.  His hypervigilance was related 
to being in crowds, and he felt much better being by himself.  
He reported living by himself and taking care of his own 
cooking and cleaning, getting around with crutches.   

On mental status examination, the veteran interacted 
appropriately.  He was spontaneous, with moderate 
circumstantiality and a full range of affect.  He showed no 
hostility or anger.  Mood was determined and optimistic, and 
speech was normal, without pressure.  Thought content 
revealed no delusions, hallucinations, grandiosity, or 
paranoia, and was primarily focused on the seriousness of his 
physical problems, including a second left knee replacement.  
He could reach a goal idea, and there was no looseness of 
associations or flight of ideas.  He was oriented in 4 
spheres, he abstracted effectively, memory was intact, and 
sensorium was clear.  The examiner opined that the veteran's 
PTSD had not rendered him unemployable, although it 
contributed to his unemployability.  The diagnoses included 
chronic PTSD and alcohol dependence, and a GAF score of 55 
was assigned, reflecting moderate ongoing PTSD 
symptomatology.  Although the veteran reported constriction 
in social functioning, the examiner noted that he was being 
more involved socially, and opined that his PTSD symptoms had 
remained essentially unchanged from the October 2002 VA 
psychiatric examination, with a temporary increase in 
symptoms earlier in 2003.

On May 2003 VA outpatient psychiatric evaluation, the veteran 
reported worse sleep problems, with nightmares of his wartime 
experiences, since moving to a new apartment, which was an 
adjustment problem for him.  He denied hallucinations.  A GAF 
score of 51 was assigned.  When seen again in June, he 
reported continuing sleep problems and worries about his knee 
problems and job security.  His mood had been anxious.  In 
July, he reported poor sleep, increased nightmares, and 
decreased concentration, and his mood was noted to have been 
unsteady, with an anger episode involving loss of control of 
a car on the road.  He was frustrated at not being able to do 
many things due to physical limitations, but reported helping 
another man with haying by driving the truck while others 
loaded and unloaded the bales of hay.  The examiner commented 
that it appeared that the veteran's mood and affect were 
improved when he had something meaningful to do with his 
time, and he was noted to be involved with an organization 
that assisted wheelchair-bound people in hunting, as well as 
more active in veterans service organizations.  A GAF score 
of 51 was continued.

By decision of August 2003, the veteran was awarded SSA 
disability benefits beginning in July 2002 due primarily to a 
left knee prosthesis and excision of a left total knee 
arthroplasty, and secondarily due to obesity; PTSD was not 
noted as a basis of the award.

On September 2003 VA outpatient psychiatric evaluation, the 
veteran reported frustration due to postponements of medical 
decisions regarding his leg, as well as poor sleep due to 
continuing nightmares.  He spent some afternoons playing 
cards at a veterans service organization club.  His mood 
appeared to be all right.  A GAF score of 52 was assigned.  

On September 2003 VA psychiatric examination, the veteran 
complained of sleep difficulty, with nightmares of his combat 
experiences.  He reported participating in recreational 
activities with friends, including fishing and shooting 
prairie dogs, as well as socializing more at a veterans 
service organization club.  He continued to report a 
restricted range of affect, avoidant symptoms of PTSD, and 
anger at himself and others, especially since his knee 
injury, but no active suicidal thoughts.  He was able to 
concentrate.  He had not been able to work since his knee 
injury, but could drive a truck modified to accommodate his 
leg problem.  He was capable of self-care, and did his own 
laundry and cooking.  

On mental status examination, the veteran's clothes were 
clean, and personal hygiene was appropriate.  He was 
cooperative and spontaneous.  Mood was dysphoric, and affect 
constricted, but speech was normal.  Thought content revealed 
no delusions, hallucinations, grandiosity, or paranoia, and 
referred to his functional difficulties since his knee 
injury.  He had returned to the state highway department 
where he worked, and became angry there due to some of the 
men failing to perform their share of the work.  Thought 
processes were logical, and he reached goal ideas easily.  
There was minimal circumstantiality, looseness of 
association, and flight of ideas.  He was oriented in 4 
spheres, memory was intact, and sensorium clear.  The veteran 
concentrated and handled abstractions effectively, and there 
was no cognitive impairment.  The examiner opined that his 
PTSD contributed to his ability to be employed, interfering 
with some of his full occupational functions, but that it was 
likely that he would be able to be employed were it not for 
his physical problems.  The diagnoses included PTSD, with 
moderate to severe stressors related to the physical 
disability he was experiencing, and a GAF score of 51 was 
assigned, indicating moderate ongoing symptomatology.  

On October 2003 VA outpatient psychiatric evaluation, the 
veteran appeared with his nephew, and the examiner noted that 
this always appeared to improve his mood.  He had been going 
to a friend's house in the country, and variously shooting 
prairie dogs or just enjoying the quiet.  He had improved his 
socializing with outings with a veterans service organization 
and being with a couple of friends.  He complained of 
concentration and memory problems.  A GAF score of 52 was 
assigned.  In December, the veteran was angry and depressed 
at his employer's decision to let him go from his job, with 
poor sleep and strange nightmares.  

In February 2004, the veteran reported getting along well 
since recent knee replacement surgery.  He stated that he had 
chosen to retire from his job rather than be fired.  The 
examiner noted that he continued to slowly make progress with 
his mood, and a GAF score of 52 was continued.  In March, the 
veteran reported having a difficult time adjusting to his 
knee disability and finding meaningful activities to keep his 
mind occupied.  The assessment was depression due to boredom.  
In April, the veteran was actively looking for property upon 
which to build a new home, and he had met many new people, 
with whom he apparently got along well.  He had lunch daily 
with county employees with whom he had previously worked, and 
he had been turkey hunting with bow and arrow.  The 
assessment was that the veteran had been working hard to 
create interests for himself, and was continuing to readjust 
to not working.  A GAF score of 52 was continued.  In May, 
the veteran denied depression or anxiety.  He was alert and 
oriented on examination, and his PTSD was assessed to be 
stable.  

On June 2004 VA psychiatric examination, a review of the 
veteran's social functioning noted that he attended veterans 
service organization club events, and was a member of a 
volunteer organization that transplanted wild turkeys across 
the state.  He reported having good friends with whom he 
variously fished, hunted, and trapped twice a week.  The 
examiner noted this improvement in social functioning, and 
commented that the veteran appeared to be embracing his PTSD 
and working hard to become more socially involved.  It 
appeared that he was socially active, and was only exhibiting 
mild problems in social functioning related to PTSD.  He was 
noted to have formally retired from work in January 2004, and 
to be receiving SSA disability payments for his knee disorder 
but not his PTSD.  With respect to his daily activities, the 
veteran bathed or showered daily, exercised, and visited his 
aunt and uncle almost every day.  He also vacuum-cleaned his 
house, cooked his own meals, washed the dishes, and did his 
own laundry.  He complained of a mild intrusive recollection 
of a stressful military experience approximately once per 
week.  Anti-anxiety medication helped him to relax, and he 
reported mild nightmares only once per week.  Considering the 
veteran's exercise program and recreational activities with 
friends and veterans service organizations, the examiner 
opined that his distance (or "cut-off") from people was 
minimal, not moderate.

Mental status examination showed moderate restriction of 
affect, and anxious mood.  Speech and language were 
understandable and without problems.  Thought content was 
appropriate.  Thought process was goal-directed and tight, 
and there was no associational disturbance.  Attention, 
concentration, appetite, sleep, and sex drive were good, and 
abstraction and fund of general information were intact.  He 
denied hallucinations, delusions, and suicidal thoughts.  The 
diagnosis was PTSD with mild psychosocial stressors, and a 
GAF score of 65 was assigned, indicative of mild PTSD 
symptoms.  The examiner commented that it appeared that the 
veteran's most significant problems currently were medical in 
nature, and not PTSD symptoms, noting that his social 
functioning was rather good and had improved over time.  He 
further opined that his attention and concentration were 
sufficient for simple, complex, and intermediate tasks; 
although at a mild level he would have problems with social 
functioning in a competitive work environment, this appeared 
to have improved.

On August 2004 VA outpatient psychiatric evaluation, the 
veteran reported some upsetting days due to family 
disagreements with his sister and husband in the disposition 
of his late mother's property.  His nightmares had returned, 
and he had intrusive thoughts continually and was not 
sleeping well.  He was fatigued, with a depleted energy 
level, and was angry, but not out of control.  He did enjoy 
the company of his great nephew.  A GAF score of 52 was 
assigned, and the examiner noted lowered mood.  In September, 
the veteran reported more thoughts of poor self-worth.  He 
reported decreased socialization, brooding, and increased 
PTSD symptoms including intrusive thoughts, nightmares, and 
flashbacks that appeared to be dissociative in nature.  A GAF 
score of 52 was continued.  In November, mood was a little 
sad, and the veteran reported additional family disagreements 
with his brother-in-law due to the disposition of his late 
father's property.  On examination, grooming and hygiene were 
fair, and attitude was cooperative, but motor behavior was 
agitated.  Mood was angry, and affect appropriate and 
variable.  Speech was relevant and spontaneous, and thought 
processes were logical and goal-directed.  Thought content 
was pessimistic, but insight was adequate.  Sensorium was 
clear.  There was no suicidality or homicidality.  The 
assessment was chronic PTSD.

On January 2005 VA outpatient psychiatric evaluation, the 
examiner noted that the veteran's PTSD was intruding into his 
daily life, with increased nightmares, negative memories, and 
racing thoughts.  On examination, grooming and hygiene were 
good, but attitude was avoidant, and motor behavior agitated.  
Mood was angry, and affect blunted.  Speech was abrupt, and 
thought processes were notable for flight of ideas.  Thought 
content was pessimistic, but insight was fair.  Sensorium was 
notable for problems with judgment.  There was no suicidality 
or homicidality.  The assessment was chronic PTSD, and a GAF 
score of 52 was continued.  In February, the veteran's sleep 
was noted to be often fragmented, and these continual 
disruptive sleep patterns were felt to have rendered him 
incapable of working long hours.  In March, the veteran was 
in a much better mood.  He was planning to move to a new 
apartment with the help of a friend, and had socialized with 
many other veterans and townspeople in the new area.  He had 
gone to the country for recreation, to shoot a gun and relax.  
He also reported improved sleep with medications.  On 
examination, grooming and hygiene were fair, and attitude was 
cooperative, but motor behavior was restless.  Mood was 
anxious, and affect blunted.  Speech was relevant and 
spontaneous, and thought processes were logical and goal-
directed.  Thought content was relevant, and insight fair.  
Sensorium was clear.  There was no suicidality or 
homicidality.  The assessment was chronic PTSD, and a GAF 
score of 52 was continued.  

On April 2005 VA outpatient psychiatric evaluation, the 
veteran was noted to have improved his mood management, 
getting out socially and increasing his activities.  He 
reported going hunting with his great nephew and 
photographing wildlife.  He enjoyed life in his new 
community, dining at a local café every night and 
occasionally chatting with other patrons.  He reported 
decreased concentration and memory, and reduced anger.  On 
examination, grooming and hygiene were good, and attitude was 
cooperative, but motor behavior was restless.  Mood was 
depressed, and affect blunted.  Speech was relevant and 
spontaneous, and thought processes were logical and goal-
directed.  Thought content was relevant, and insight 
adequate.  Sensorium was notable for problems with judgment.  
There was no suicidality or homicidality.  The assessment was 
chronic PTSD, and a GAF score of 52 was continued due to a 
flat affect, difficulty in social functioning, and having 
only a few friends.  On examination in May, the veteran alert 
and oriented in 3 spheres, and he was noted to be able to 
drive and perform activities of daily living except some 
heavier cleaning duties and vacuuming, with which a relative 
helped him.  He stated that his left lower extremity 
disability significantly impaired his ability to seek and 
maintain gainful employment.  In August 2005, the veteran 
complained of nightmares, fragmented sleep, intrusive 
thoughts, and anger.  He had passive suicidal thoughts.  A 
GAF score of 50 was assigned.
                
On September 2005 VA social work evaluation, the veteran 
stated that he had not been able to work because of his leg 
injury.  He denied suicidal thoughts.  On October 2005 VA 
outpatient psychiatric evaluation, the veteran complained of 
depression because he could not do many things for himself 
anymore.  On examination, grooming and hygiene were good, and 
attitude was cooperative, but motor behavior was agitated.  
Mood was depressed, and affect blunted.  Speech was abrupt, 
but thought processes were logical and goal-directed.  
Thought content was pessimistic.  Sensorium was notable for 
problems with short-term memory.  There was no suicidality or 
homicidality.  He had problems staying on task and 
remembering, with more frequent dissociative-type episodes.  
The assessment was chronic PTSD, and a GAF score of 52 was 
assigned on the basis of a lack of family support, and 
feelings of loneliness due to old friends failing to interact 
after he moved his residence.  When seen again in December, 
the veteran felt more positive, with a better mood, but 
continued to have daily nightmares, trouble sleeping, and 
poor concentration.  He was positive about his change of 
residence and was contemplating a new hobby, wood carving.  
On examination, grooming and hygiene were fair, and attitude 
was cooperative, but motor behavior was restless.  Mood was 
anxious, and affect blunted.  Speech was relevant and 
spontaneous, and thought processes were logical and goal-
directed.  Thought content was relevant, and insight fair.  
Sensorium was notable for problems with judgment.  There was 
no suicidality or homicidality.  The assessment was chronic 
PTSD, and a GAF score of 52 was continued.

On February 2006 VA outpatient psychiatric evaluation, the 
veteran was noted to have mood problems, remaining very 
pessimistic, and he had suicidal ideation, but no plan.  He 
ate most of his meals at a local restaurant.  On examination, 
grooming and hygiene were fair, but attitude was avoidant, 
and motor behavior was agitated.  Mood was angry, and affect 
blunted.  Speech was relevant and spontaneous, and thought 
processes were logical and goal-directed.  Thought content 
was pessimistic, and insight fair.  Sensorium was notable for 
problems with judgment.  There was passive suicidal ideation, 
but no homicidality.  The assessment was chronic PTSD, and a 
GAF score of 52 was continued.  When seen again in March, the 
veteran was doing fair, and he tended to be pessimistic.  He 
had built a table and shooting targets using space and 
equipment at his nephew's place of employment.  On 
examination, grooming and hygiene were good, and attitude was 
cooperative, but motor behavior was restless.  Mood was 
depressed, and affect blunted.  Speech was relevant and 
spontaneous, and thought processes were logical and goal-
directed.  Thought content was pessimistic, and insight fair.  
Sensorium was notable for problems with judgment.  There was 
no suicidality or homicidality.  The assessment was chronic 
PTSD, and a GAF score of 52 was continued.

On May 2006 VA outpatient psychiatric evaluation, the veteran 
was noted to be more positive due to increased social 
activity with local townspeople, and he instructed a local 
minister in shooting a bow and arrow.  On examination, 
grooming and hygiene were good, and attitude was cooperative, 
but motor behavior was restless.  Mood was neutral, but 
affect blunted.  Speech was relevant and spontaneous, and 
thought processes were logical and goal-directed.  Thought 
content was relevant, and insight fair.  Sensorium was 
notable for problems with reasoning.  There was no 
suicidality or homicidality.  The assessment was chronic 
PTSD, and a GAF score of 52 was continued.  When seen again 
in June, the veteran was no longer positive, and he felt that 
family and friends were avoiding him.  His mood was down, and 
he complained of more sleep and concentration problems, 
depression, and increased fatigue.  On examination, grooming 
and hygiene were good, but attitude and speech were avoidant, 
and motor behavior restless.  Mood was depressed, and affect 
flat.  Thought processes were notable for flight of ideas.  
Thought content was pessimistic, but insight fair.  Sensorium 
was notable for problems with judgment and reasoning.  There 
was passive suicidal ideation, but no homicidality.  The 
assessment was chronic PTSD, and a GAF score of 50 was 
assigned.

On July 2006 VA outpatient psychiatric evaluation, the 
veteran complained of not sleeping well.  He was attempting 
to interact more with people, and admitted to suicidal 
ideation and often losing hope.  On examination, grooming and 
hygiene were good, and attitude was cooperative, but motor 
behavior was restless.  Mood was anxious, and affect flat.  
Speech was loud, and thought processes were notable for 
flight of ideas.  Thought content was relevant, and insight 
fair.  Sensorium was notable for problems with judgment.  
There was passive suicidal ideation, but no homicidality.  
The assessment was chronic PTSD, and a GAF score of 50 was 
continued.  When seen again in August, the veteran was more 
optimistic and not as angry about life, and the examiner felt 
that he was making some progress.  He still was not sleeping 
well, but writing down his thoughts in a daily journal seemed 
to have helped him calm down, and he was exercising daily.  
He was socializing more, taking his evening meals at a local 
café most nights, fishing with a friend, attending a gun club 
shoot, taking his nephews school-shopping, and participating 
in veterans service organization activities.  On examination, 
grooming and hygiene were good, but attitude was avoidant, 
and motor behavior restless.  Mood was neutral, but affect 
blunted.  Speech was relevant and spontaneous, and thought 
processes were logical and goal-directed.  Thought content 
was relevant, and insight fair.  Sensorium was notable for 
problems with judgment.  There was no suicidality or 
homicidality.  The assessment was chronic PTSD, and a GAF 
score of 50 was continued.

On September 2006 VA outpatient psychiatric evaluation, the 
veteran complained of nightmares, fragmented sleep, intrusive 
thoughts, and anger.  He mentioned suicidal thoughts when he 
felt alone and forgotten by others, but he had increased his 
daily exercise and socialization, going to a local café for 
coffee and dinner, becoming more active in a veterans service 
organization, and spending more time interacting with his 
nephews.  His health was a factor in his mood (back and knee 
problems).  He was doing better with sleep since he changed 
medication for depression.  A GAF score of 50 was continued.  
When seen again in October, the veteran complained of 
suicidal ideation, which dissipated with increased exercise.  
He also complained of sleep problems.  He was angered by the 
VA's denial of his claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (T/R).  He reported having fun helping another 
person teach children about archery.  On examination, 
grooming and hygiene were poor, but attitude was cooperative; 
motor behavior was restless.  Mood was euphoric, but affect 
flat.  Speech was relevant and spontaneous, and thought 
processes were notable for flight of ideas.  Thought content 
was significant for preoccupation, but insight was fair.  
Sensorium was notable for problems with judgment.  There was 
passive suicidal ideation, but no homicidality.  The 
assessment was chronic PTSD, and a GAF score of 50 was 
continued.
  
On November 2006 VA outpatient psychiatric evaluation, the 
veteran's mood was poor.  He had participated in a Veteran's 
Day parade and events.  On examination, grooming and hygiene 
were fair, but attitude was defiant, and motor behavior 
agitated.  Mood was angry, and affect blunted.  Speech was 
loud, and thought processes were notable for obsessions.  
Thought content was pessimistic, and insight poor.  Sensorium 
was notable for problems with judgment.  There was no 
suicidality or homicidality.  The assessment was chronic 
PTSD, and a GAF score of 48 was assigned.  When seen again in 
January 2007, the veteran was in a poor mood again, and he 
alluded to passive thoughts of suicide, apparently having 
lost some of his will to get better.  He had been angry and 
taking it out on others, and felt slighted by his family not 
inviting him for Christmas events.  On examination, grooming 
and hygiene were fair, and attitude was cooperative, but 
motor behavior agitated.  Mood was depressed, and affect 
flat.  Speech was loud, thought content was pessimistic, and 
insight was poor.  Sensorium was notable for problems with 
judgment and reasoning.  There was passive suicidal ideation, 
but no homicidality.  The assessment was chronic PTSD, and a 
GAF score of 42 was assigned due to passive suicidal 
thoughts.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 70% disabling since March 2003.  The medical 
evidence of record documents that the PTSD has been 
manifested by no more than occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; and difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting).  However, the Board notes that he does not have 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or inability to establish and maintain effective 
relationships.  The record since March 2003 clearly does not 
show that the veteran's PTSD meets the criteria for a 100% 
rating, that is, total occupational and social impairment, 
due to such symptoms as: grossly inappropriate behavior; 
persistent danger of hurting oneself or others; only 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.  Although 
the veteran has had increased passive suicidal ideation, he 
has had no plan, and he remains socially involved to some 
extent with some family members and members of his community.  
By rating action of February 2007, the RO granted a T/R, 
finding the veteran unemployable since June 2006; however, 
this was due to consideration of the combination of all of 
his numerous service connected physical and mental 
disabilities, and was not based on his PTSD symptoms alone.

The Board also notes that the veteran has been assigned GAF 
scores between 42 and 65 during the period from March 2003 to 
January 2007.  According to       DSM-IV, GAF scores between 
41 and 50 are indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, inability to keep a job).  GAF 
scores between 51 and 60 are indicative of moderate symptoms 
(e.g. a flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores between 61 
and 70 are indicative of some mild symptoms (e.g. a depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.  In this case, the medical 
evidence of record since March 2003 shows that the veteran's 
suicidal ideation has been only passive, and he has not had a 
plan.  He also has some friends.  Moreover, the evidence 
fails to show that his PTSD symptoms include shoplifting, 
circumstantial speech, or panic attacks.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson prior to 
March 2003, and that the claims for an initial rating in 
excess of 50% for PTSD prior to March 2003, and for a rating 
in excess of 70% for PTSD since March 2003 must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



B.  An Initial Compensable Rating for GERD

The veteran's GERD has been initially rated as 0% disabling 
from April 2004 under the provisions of 38 C.F.R. § 4.114 by 
analogy to DC 7346.  Under that DC, a   10% rating is 
assigned with 2 or more of the symptoms for the 30% 
evaluation of less severity.  A 30% rating requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60% rating requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

In every instance where the schedule does not provide a 0% 
rating for a DC, a      0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Considering the pertinent evidence in light of the criteria 
of DC 7346, the Board finds that the veteran's GERD has not 
been more than 0% disabling at any time since the initial 
grant of service connection therefor in April 2004.  The 
medical evidence of record documents that the GERD has been 
consistently manifested by no more than occasional complaints 
of heartburn and belching, and that this generally minimal 
symptomatology has not interfered with his daily activities.  

On June 2004 VA gastrointestinal (GI) examination, the 
veteran complained of belching and occasional pyrosis, but 
denied hematemesis or melena.  He occasionally regurgitated 
in the morning, but denied nausea or vomiting.  He stated 
that his reflux symptoms worsened with anxiety.  On current 
examination, the veteran had no abdominal discomfort.  He did 
not appear to be anemic, and his nutrition was adequate.  The 
diagnosis was GERD, and the examiner opined that its 
symptomatology was minimal due to a fair amount of belching, 
and that it did not interfere with his daily activities.  It 
was felt that the veteran's PTSD very mildly aggravated the 
GERD with daily and ongoing symptoms related to anxiety.

On July 2004 VA examination, the abdomen was soft, obese, and 
nontender.

On September 2004 VA examination, a hemoglobin test was 
normal.  The veteran denied weight loss.  

On January 2005 VA examination, a hemoglobin test was normal.  

On January 2006 VA examination, the veteran was noted to have 
recently gained  20 pounds, which he attributed to weight-
lifting.  

On March 2006 VA outpatient examination, the veteran 
complained of heartburn, belching, and gas.  He denied 
abdominal pain.  Current examination of the abdomen showed no 
organomegaly or masses, and bowel sounds were normal.  He 
weighed 315 pounds.  When seen again in June, he complained 
of occasional heartburn, and denied abdominal pain.  He 
weighed 322 pounds.  In September, he complained of belching 
and gas, and denied heartburn and abdominal pain.  He weighed 
320 pounds.  In December, he was noted to have gained 15 
pounds since September, currently weighing 335.  He 
complained of heartburn, but denied melena.  The abdomen was 
soft and nontender and without organomegaly or masses.  Bowel 
sounds were normal.            

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's GI symptoms, 
consisting only of occasional heartburn and belching, have 
not met the criteria for a 10% rating (that is, 2 or more of 
the symptoms for the 30% evaluation (persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain) of less severity) since the initial grant of service 
connection for GERD in April 2004.  In view of the veteran's 
minimal GERD symptoms which do not apparently interfere with 
his daily activities, 38 C.F.R. § 4.31 requires that an 
initial 0% rating be assigned, inasmuch as the requirements 
for a compensable rating were never met.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial compensable rating for GERD must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

An initial rating in excess of 50% for PTSD prior to March 
2003 is denied. 
A rating in excess of 70% for PTSD since March 2003 is 
denied. 
An initial compensable rating for gastroesophageal reflux 
disease is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


